DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 7/1/2021 has been entered.
 
Response to Amendment
The amendment filed on 7/1/2021 has been entered. Claims 1, 5, 7 are currently amended.  Claims 2-4 and 8-9 have been cancelled.  Claims 1, 5-7 and 10-11 are pending and are under examination in this office action.

Response to Arguments
Applicant's argument, see page 4, filed on 7/1/2021, with respect to 112(b) rejection has been fully considered and is persuasive.  The 112(b) rejection is withdrawn.

Applicant's argument, see page 4-8, filed on 7/1/2021, with respect to 103 rejection has been fully considered and is persuasive.  However, the amendments necessitate new grounds of rejection set forth in this office action.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1, 5-7 and 10-11 are rejected under 35 U.S.C. 103 as being unpatentable over Mukai et al (“Fabrication of a magnesium alloy with excellent ductility for biodegradable clips”, Acta Biomaterialia 29 (2016) 468-476), hereinafter “Mukai”.
Regarding claim 1, Mukai teaches a biodegradable magnesium alloy consisting of Mg-0.2 at .% zinc (Zn)-0.1 at .% calcium (Ca), e.g., 0.16 wt% of Ca, 0.55 wt% of Zn, and balance of Mg [p.469].  The examiner submits that Mukai’s composition is merely close to the claimed biodegradable metal alloy consisting of 0.05-0.15 wt% of Ca, 0.1 wt% or greater and less than 2 wt% of Zn (X=Zn), and Mg as the remainder, as explained below.
There is no evidence in the specification to show the 
Mukai does not teach Zn with a HCP structure, not forming a precipitated phase when mixed with magnesium.  However, according to the applicant, HCP structure depends on the selected element added to the magnesium alloy; and zinc has a HCP structure and does not form precipitated phase when mixed with magnesium [0036 spec.].  Since Mukai teaches the same composition with the same amount of zinc in the magnesium alloy, the HCP structure is expected to be present in Mukai’s alloy.
Mukai does not teach the solid solubility of the X for magnesium is 5% or more.  However, since applicant discloses X=Zn, having the solid solubility of the X for magnesium is 5% or more [0027 spec.], and since Mukai teaches the same composition with the same amount of zinc in the magnesium alloy, this limitation is expected to be present in Mukai’s alloy.

Regarding claim 5, the examiner recognizes that the recited “extruded after casting” is a product-by-process limitation which, upon further consideration, merely imparts an extruded structure (ie. elongated grains).  See MPEP 2113.  Mukai teaches the magnesium alloy cast ingot was extruded to cylindrical bar [p.469].  Thus, this limitation is met.

Regarding claim 6, Mukai does not measure corrosion rate.  However, applicant teaches that “the element having a HCP structure is used to decrease corrosion rate” [0028 spec]; and “the corrosion rate decreases greatly when 0.15 wt% of calcium and 1 wt% of the HCP element X were added” [0040 spec.]. Since Mukai teaches substantially identical amount of Zn and Ca in the magnesium alloy as stated above, the claimed corrosion rate is expected to be present.

Regarding claim 7, the examiner recognizes the only difference from claim 1 is that the concentration of X=Zn being 0.1-2 wt% in claim 7, as compared to X=Zn being 0.1 wt% or greater and less than 2 wt%.  However, Mukai’s composition is still merely close for the reasons stated above, and the same rejection applies.

Regarding claim 10, the examiner recognizes that the recited “extruded after casting” is a product-by-process limitation which, upon further consideration, merely imparts an extruded structure (ie. elongated grains).  See MPEP 2113.  Mukai teaches the magnesium alloy cast ingot was extruded to cylindrical bar [p.469].  Thus, this limitation is met.

Regarding claim 11, Mukai does not measure corrosion rate.  However, applicant teaches that “the element having a HCP structure is used to decrease corrosion rate” [0028 spec]; and “the corrosion rate decreases greatly when 0.15 wt% of calcium and 1 wt% of the HCP element X were added” [0040 spec.].  Since Mukai teaches substantially identical amount of Zn and Ca in the magnesium alloy as stated above, the claimed corrosion rate is expected to be present.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JIANGTIAN XU whose telephone number is (571)270-1621. The examiner can normally be reached Monday-Thursday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan Johnson can be reached on (571) 272-1177. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/JIANGTIAN XU/Examiner, Art Unit 1734                                                                                                                                                                                           
/NICHOLAS A WANG/Primary Examiner, Art Unit 1734